Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Josh Kennedy at 571-272-8297 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.

	Claims 1-8 have been examined.

Information Disclosure Statement
The information disclosure statement filed 3/25/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to with regards to the non-patent literature publications therein has not been considered.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Objections
Claims 1-7 are objected to because of the following informalities:
There is no antecedent basis for the following limitations in the claims: “the inner peripheral surface” (Claims 1 and 5), “the trajectory” (Claims 2 and 6), “the axis” (Claims 3 and 7), and “the outer peripheral surface” (Claim 4).  
Claim 1, Line 9: “the conical bore” should be changed to --the portion of the bore which is conical--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	It is unclear whether claims 1 and 5 are drawn to the combination or subcombination.  In particular, the preamble of each of the claims 1 and 5 imply the subcombination of the plug restrictor and flow apparatus while line 4 of each of the claims appears to positively includes a sensing device.  For this Office action only, it will be considered that these claims are drawn to the subcombination of the plug restrictor and flow apparatus.
	As to line 1 of Claims 4 and 8, it is unclear as to what feature the limitation “it” refers.  Clarification is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weichbrod (US Patent 3,220,256).

As to Claim 5, Weichbrod discloses a plug restrictor for use in a cylindrical bore of a flow apparatus (Fig 2) for providing a laminar flow comprising:

a cylindrical plug (4), with one or more surface channels (2), pressed into said cylindrical elongated bore, wherein the one or more surface channels form flow passages for fluid with the inner peripheral surface of the cylindrical elongated bore.

As to Claim 6, Weichbrod discloses the plug restrictor of claim 5, wherein the trajectory of the one or more surface channels are hex (Fig 2).

As to Claim 7, Weichbrod discloses the plug restrictor of claim 5, wherein the one or more surface channels are straight, with a longitude direction that is coincident with the axis of the cylindrical elongated bore (Fig 2).

As to Claim 8, Weichbrod discloses the plug restrictor of claim 5, wherein an outer peripheral surface of it forms an airtight contact with the inner peripheral surface of the cylindrical elongated bore (Col 2, lines 53-57).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (Herein referred to as “AAPA”; Fig 1 and Paragraphs 0002-0008 of the instant specification) in view of Lee (US Patent 5,505,229).

AAPA discloses a plug restrictor for use in a bore of a flow apparatus for providing a laminar flow comprising:
a primary body comprising an elongated bore, an inlet, an outlet and taps to communicate with a sensing device (Fig 1);
a plug (1) fitted into said elongated bore.
	However, AAPA does not disclose the bore and plug being conical or the plug having one or more surface channels having a hex trajectory and being configured to form flow passages that can be straight and extending between the inlet and the outlet along the inner peripheral surface of the conical bore and wherein the outer peripheral surface of it forms an airtight contact with the inner peripheral surface of the elongated bore.
	Lee teaches a similar flow restrictor comprising a plug (10) fitted into a conical bore in a sealingly engaged manner (Col 3, Lines 16-18) and having flow passages extending between the inlet and outlet that can be of a number of different configurations (Col 3, Lines 22-24 and 54-61) including having straight portions (18,20) which provides resistance to flow through a passageway while allowing the plug to be self-retaining.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the plug restrictor of AAPA to having mating conical portions and flow passages as taught by Lee to gain the benefit of the plug being self-retaining while providing resistance to flow producing a user-desired performance (Abstract).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Joshua T. Kennedy

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________


Email Address: 

________________________________________________________________________
Applicant is encouraged to contact the Examiner if a more detailed explanation of this Office action is desired.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649 
11/12/2021